           Case 2:18-cr-00401-APG-EJY Document 48 Filed 10/08/20 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                                 Case No.: 2:18-cr-00401-APG-EJY

 4           Plaintiff                                       Order Denying Second Motion for
                                                             Reduction of Sentence and Home
 5 v.                                                                 Confinement

 6 ALEXANDER OLIVER,                                                     [ECF No. 46]

 7           Defendant

 8         On July 23, 2020, defendant Alexander Oliver moved for an order requiring the Bureau

 9 of Prisons to reduce his sentence and allow him to complete his custodial term on home

10 confinement. ECF No. 42. I denied that motion because Mr. Oliver did not demonstrate that he

11 applied for compassionate release with the warden of FCI Herlong, where he is serving his time.

12 ECF No. 45. Because Mr. Oliver had not exhausted this administrative remedy, I did not have

13 authority to entertain his motion. Id.

14         Mr. Oliver has filed another motion seeking the same relief and asserting the same

15 arguments. ECF No. 46. But Mr. Oliver still has not demonstrated that he applied for

16 compassionate release with the warden. Thus, I still do not have authority to consider his

17 motion. See 18 U.S.C. § 3582(c)(1)(A) (authorizing a reduction of a sentence only “after the

18 defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

19 Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

20 such a request by the warden of the defendant’s facility, whichever is earlier . . . .”).

21          Nor has Mr. Oliver demonstrated “extraordinary and compelling reasons” to grant his

22 motion on the merits, as required by 18 U.S.C. § 3582(c)(1)(A)(i). I ruled the same way when

23 denying his prior motion.
     Case 2:18-cr-00401-APG-EJY Document 48 Filed 10/08/20 Page 2 of 2




 1   I THEREFORE DENY Mr. Oliver’s motion (ECF No. 46).

 2   DATED this 8th day of October, 2020.

 3

 4
                                                ANDREW P. GORDON
                                                UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                            2
